Title: From George Washington to George Plater, 22 November 1781
From: Washington, George
To: Plater, George


                  
                     Gentlemen
                      22 November 1781
                  
                  I very sensibly feel the honor which has this day been conferred upon me by the vote of thanks of so respectable a Body as that of the General Assembly of the State of Maryland.
                  The regard which they have been pleased to express for me personally, the delicate manner in which they have recalled to view those distant events which in some degree, led to our present happy situation, and the general approbation which they have generously bestowed upon the whole of my conduct, must ever secure to them my warmest esteem and must at the sametime operate as fresh incentives to merit their future good opinion.
                  It is with the highest degree of pleasure I observe that, a proper allowance has been made for the capital share which the Land and Sea forces of our great & good Ally had in the reduction of the common enemy at York in Virginia.  I should deem myself unpardonable were I not upon every occasion, more especially upon such an one as the present, to declare that to the sound Councils and vigorous exertions of their Excellencies the Counts de Rochambeau and de Grasse much, very much of our success was owing.
                  While I agree in sentiment with the Honorable Body over whom you preside that we may entertain a rational ground of belief, that under the favor of divine providence the Freedom, Independence and happiness of America will shortly be established upon the surest foundation, I think it a duty incumbent upon me to observe, that those most desirable objects are not to be fully attained but by a continuance of those exertions which have already so greatly humbled the power of our inveterate enemies.  Relaxation upon our parts will give them time to collect and recover themselves, Whereas a vigorous prosecution of the War, Must inevitably crush their remaining force in these States or put them to the shameful necessity of intirely withdrawing themselves.
                  I cannot conclude without expressing my warmest wishes for the prosperity of a State which has ever stood among the foremost in her support of the common Cause.  I confess myself under particular obligations for the ready attention which I have experienced to those requisitions which, in the course of my duty, I have occasionally been under the necessity of making.  I have the honor to be with the most profound Respt Gentlemen Yr Most Obt & Hble Servt
                  
                     Go: Washington
                     
                  
               